  Case: 1:18-cv-02199-JZ Doc #: 14 Filed: 08/23/21 1 of 2. PageID #: 1314




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

Byron Harris,                                     Case No. 1:18 CV 2199

                       Petitioner,                ORDER ADOPTING
                                                  REPORT AND RECOMMENDATION
                -vs-
                                                  JUDGE JACK ZOUHARY
Warden Edward Sheldon,

                       Respondent.


       Petitioner pro se Byron Harris seeks a Writ of Habeas Corpus under 28 U.S.C. § 2254

(Doc. 1). Harris was convicted of aggravated murder in the Cuyahoga County Common Pleas

Court and is currently serving a sentence of 29-years-to-life (Doc. 13 at 1).

       After being convicted at trial and sentenced, Harris appealed to the state-appellate court,

which affirmed his conviction and sentence (id. at 4–5). He timely appealed that decision, but the

Ohio Supreme Court declined jurisdiction (id. at 6). Harris filed a motion to re-open his case before

the appellate court, which was denied (id. at 7).        The Ohio Supreme Court again declined

jurisdiction (id. at 8). Harris then filed his Petition before this Court, which was automatically

referred to Magistrate Judge William Baughman under Local Civil Rule 72.2(b)(2) (Non-Doc.

Entry 09/25/2018). Respondent filed a Return of Writ (Doc. 6); Harris filed a Traverse (Doc. 12).

       Judge Baughman issued a Report and Recommendation (“R&R”), concluding the Petition

should be dismissed because each of Harris’s six claims are non-cognizable, procedurally defaulted,

or meritless (Doc. 13 at 16–31). This Court has reviewed the Petition and Traverse. Because it is
  Case: 1:18-cv-02199-JZ Doc #: 14 Filed: 08/23/21 2 of 2. PageID #: 1315




clear Harris raises no meritorious grounds for federal habeas relief, this Court adopts the R&R in its

entirety. See Hill v. Duriron Co., 656 F.2d 1208 (6th Cir. 1981).

        Although this Court reviews de novo any portions of an R&R to which a party timely

objects under 28 U.S.C. § 636(b)(1), failure to timely object waives district and appellate court

review of the R&R. See Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995); United States v.

Walters, 638 F.2d 947, 950 (6th Cir. 1981). The R&R notified the parties that failure to object

would result in waiver (Doc. 13 at 31). See Walters, 638 F.2d at 950. Neither party has objected,

and the deadline for objections has passed. This Court therefore adopts the R&R (Doc. 13) in its

entirety.

        The Petition (Doc. 1) is dismissed. There is no basis upon which to issue a certificate of

appealability. See 28 U.S.C. § 2253(c)(2). Further, an appeal from this Order could not be taken in

good faith. See 28 U.S.C. § 1915(a)(3).

        IT IS SO ORDERED.

                                                          s/ Jack Zouhary
                                                      JACK ZOUHARY
                                                      U. S. DISTRICT JUDGE

                                                      August 23, 2021




                                                  2
